Case 1:21-mj-O0080-SES Document 1 Filed 08/05/21 Page 1 of 2

U.S. DISTRICT COURT

DISTRICT OF MAINE
PORTLAND
RECEIVED AND FILED
UNITED STATES DISTRICT COURT 9071
DISTRICT OF MAINE JUL 2 2
“AK. BERRY, CLERK
UNITED STATES OF AMERICA ) CHRISTAK
) BY__
v. ) Criminal No. @ 1g [EET
)
SHAWN COOK )
)
INDICTMENT
The grand jury charges that:
COUNT ONE

(Transfer of Obscene Material to a Minor)
On about July 24, 2018, in the District of Maine and elsewhere, the defendant,
SHAWN COOK,
used the internet, a facility and means of interstate commerce, to knowingly transfer obscene
matter to another individual who had not attained the age of 16 years, knowing that such other
individual had not attained the age of 16 years.
In violation of Title 18, United States Code, Section 1470.
COUNT TWO
(Obstruction of Justice)
On about March 27, 2021, in the District of Maine, the defendant,
SHAWN COOK,
corruptly endeavored to influence, obstruct and impede the due administration of justice
regarding a grand jury investigation in the District of Maine. Specifically, COOK knowingly
attempted to corruptly persuade J.H. to provide false exculpatory information to FBI agents
involved in the investigation.

In violation of Title 18, United States Code, Section 1503(a).
Case 1:21-mj-O0080-SES Document 1 Filed 08/05/21 Page 2 of 2

A TRUE BILL,

; #5

FOREPERSON

 
